—In an action, inter alia, for a judgment declaring the rights of the parties under a certain letter agreement, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated August 5, 1992, as denied that branch of their motion which was for summary judgment dismissing the complaint pursuant to CPLR 3211 (c).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree that the defendants failed to proffer sufficient evidence demonstrating that no material issues of fact exist warranting summary judgment in their favor (see, Alvarez v Prospect Hosp., 68 NY2d 320; River Park Assocs. v Meyerbank Elec. Co., 116 AD2d 709). "Failure to make such showing requires [a] denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395; Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572). Ritter, J. P., Copertino, Joy and Hart, JJ., concur.